Citation Nr: 0637699	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-13 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for sleep apnea.  

2.	Entitlement to service connection for narcolepsy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel 

INTRODUCTION

The appellant had active military service from December 1970 
to January 1971 and November 1990 to May 1991. He also had 
over 20 years of service in the United States Marine Corps 
Reserves.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO). 
The veteran provided testimony in support of his appeal at a 
video conference hearing that was chaired by the undersigned 
in March 2005. A transcript of the hearing is of record.

The appeal was remanded to the RO in August 2005 for further 
development.  The case is now before the Board for further 
appellate consideration.  

For reasons explained below, this appeal is again REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

In the August 2005 Remand, the RO was directed, in part, to 
obtain VA medical opinions as to the existance and etiology 
of any current blackouts, narcolepsy and/or sleep apnea.  The 
examiner was to elicit details regarding the onset, 
frequency, duration, and precipitating factors of these 
disorders, as well as whether there were any objective 
medical indications of blackouts and/or sleep disorders.  
Also, the examiner was to state whether each of the veterans' 
reported symptoms were attributable to a diagnosed illness, 
an undiagnosed illness, or a medically unexplained chronic 
multisymptom illness.   

In response to the Board's August 2005 remand the veteran was 
afforded a VA neurological examination in April 2006.  Review 
of the report of this examination report indicates that the 
examiner provided information sufficient to answer all but 
the last of these questions.  Although the examining 
physician said that no definite diagnosis could be rendered  
without resorting to speculation, he did not respond to the 
question regarding whether or not the veteran's reported 
symptoms were attributable to a diagnosed illness, an 
undiagnosed illness, or a medically unexplained chronic 
multisymptom illness. 

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand. The Court 
further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders. Id. The Board regrets any further delay in 
this case. However, in view of the failure to follow the 
directives in the August 2005 Remand, as discussed in the 
preceding paragraph, the Board concludes that additional 
development of the record is required prior to appellate 
disposition.

Accordingly, the case is REMANDED for the following action:

1.	The claims folder should be submitted 
to the VA physician who conducted the 
April 2006 neurological examination. 
After a thorough review of the clinical 
record, the examiner should be 
requested to express a medical opinion 
as to whether or not the veteran has  
symptoms causing blackouts and/or a 
sleep disorder attributable to any 
diagnosed illness, an undiagnosed 
illness, or a medically unexplained 
chronic multisymptom illness.  

2.	Then, the RO should readjudicate the 
veteran's current claims.  If these 
benefits are denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond. The case should then be 
returned to this Board for further 
appellate consideration, if otherwise 
appropriate.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



